        Case 1:21-mj-00188-ZMF Document 19 Filed 05/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                       Case No. 1:21-mj-00188 (ZMF)-1
      -v-
RYAN SAMSEL,                           AMENDED DECLARATION
                                       OF STEVEN A. METCALF IN
             Defendant.                SUPPORT FOR ADMISSION
                                       TO PRACTICE PRO HAC
                                       VICE


      I, Steven A. Metcalf II, hereby certify under penalty of perjury that the

following is true and correct:


      1.     I am the Managing Partner with Metcalf & Metcalf, P.C., located at 99

Park Avenue, 25th Floor, New York, NY 10016.

      2.     I am an active member in good standing of the state bar of state bar of

New York (5158472), and of the federal bar in the Southern District of New York

(2014), Eastern District of New York (2014), Western District of New York (2021),

and the Second Circuit Court of Appeals (2017).

      3.     I am a member in good standing of all the jurisdictions in which I am

admitted to practice.

      4.     I have never been disciplined by any bar.

      5.     No disciplinary proceedings are pending against me.

      6.     I have not applied for admission pro hac vice in this Court. I did apply

for pro hac vice in the Superior Court of Dooley, State of Georgia in the matter of
        Case 1:21-mj-00188-ZMF Document 19 Filed 05/04/21 Page 2 of 2




Thomas Zerberini v. Aimee Smith, Civil Action #: 19-DV0015. That application was

granted on or about April of 2020.

      7.     I am familiar with the Local Rules of this Court, the provisions of the

Judicial Code (Title 25 U.S.C.) which pertains to the jurisdiction of and practice in

the United States District Courts, the Federal Rules of Civil Procedure, the Federal

Rules of Evidence, the Rules of Professional Conduct as adopted by the District of

Columbia Court of Appeals, and the D.C. Bar Voluntary Standards for Civility in

Professional Conduct.

      8.     I thank the Court in advance for its consideration on this matter.


Dated: May 5, 2021

                                             Respectfully Submitted,

                                             /s/ Steven A. Metcalf II
                                             _________________________
                                             STEVEN A. METCALF II, ESQ.
                                             Attorney for Defendant
                                             Metcalf & Metcalf, P.C.
                                             99 Park Avenue, 25th Floor
                                             New York, NY 10016
                                             (Phone) 646.253.0514
                                             (Fax) 646.219.2012
